United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                             F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                               July 19, 2006
                               FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk
                                            No. 05-60672
                                          Summary Calendar


ARIF ALEEM KHAN,


                                                           Petitioner,

                                                  versus


ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                           Respondent.

                         -----------------------------------------------------------
                                Petition for Review of an Order of the
                                     Board of Immigration Appeals
                                         BIA No. A79 008 162
                        ------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Arif Aleem Khan (Khan), a native and citizen of Pakistan, petitions for review of the order

of the Board of Immigration Appeals (BIA) adopting and affirming the immigration judge’s (IJ)

decision denying his application for withholding of removal under the Immigration and Naturalization

Act (INA) and the Convention Against Torture Act (CAT Act). We will uphold findings that an alien

is not eligible for withholding of removal if the findings are supported by substantial evidence. Efe

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Under the substantial evidence standard, reversal of

the BIA’s decision is improper unless the alien shows that the evidence compels it. Majd v. Gonzales,

446 F.3d 590, 594 (5th Cir. 2006).

       Khan fails to show that substantial evidence supports that he has suffered past persecution or

will more than likely suffer persecution or torture if he is returned to Pakistan. See 8 C.F.R. §

208.16(c)(3); Majd, 446 F.3d at 594-95; Adebisi v. INS, 952 F.2d 910, 913 (5th Cir. 1992).

Additionally, Khan did not file in the administrative proceedings a motion regarding a continuance

or a change in status. Therefore, this issue was not exhausted, and we will not consider it. See 8

U.S.C. § 1252(d)(1); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).

       Khan’s petition for review is DENIED.




                                                -2-